Citation Nr: 1535346	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed gastric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty from August 1999 to January 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2008 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the issues for additional development in September 2012 and August 2014.  They have now been returned to the Board for the purpose of appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Service connection for gastritis/irritable bowel syndrome was granted in a June 2015 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for a gastric disorder


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a gastric disorder because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for gastritis/ irritable bowel syndrome was granted in a rating decision issued by the AOJ in June 2015.  The Veteran did not perfect an appeal with regard to the evaluation assigned for gastritis/ irritable bowel syndrome.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for a gastric disorder because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 

ORDER

The appeal as to the issue of entitlement service connection for a gastric disorder is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

According to a June 2009 VA treatment record, the Veteran was noted to be unemployed.  VA examiners indicated that his conditions impact his ability to work.  Specifically, according to the April 2012 VA Spine examination report, it was noted that the Veteran was not able to sit or stand too long because his back starts hurting.  Also, the April 2012 VA Rectum and Anus examination report noted that the Veteran has to wear a pad to school when he does not have access to a bathroom.  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In spite of the Veteran's failure to respond the AOJ's April 2015 letter asking him to clarify whether he indeed intended to file a claim for TDIU, the issue of TDIU must still be adjudicated as part and parcel of the claim for an increased rating for the service-connected back disability. Id. 

In this regard, an opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work). 

Additionally, according to the 2012 and 2014 Board Remands, the AOJ was asked to request that the Veteran identify his most recent employer, send a request for Employment Information (VA Form 21-4192) to the Veteran's last identified employer, and provide the Veteran with an application for a total rating based on individual unemployability.  It is unclear whether the October 2012 and September 2014 notice letters were sent to the correct address.  The September 2014 notice letter went to an incorrect address and was returned as undeliverable.  The Veteran's address was verified on January 2015 and further correspondence was sent to the North Carolina address.  However, according to a report obtain in March 2015, a Pennsylvania address is listed as the most recent address of the Veteran.  Yet still, the Veterans Appeals Control and Locator System (VACOLS) and VBMS have a different address listed for the Veteran in North Carolina.  Although the Veteran attended an April 2015 VA examination, the notice letter regarding the examination is not associated with the electronic claims file.  Therefore it remains unclear, at which address the Veteran was contacted.  Thus, on remand, the Veteran should be contacted to verify his current address.

Further development is also needed to account for an outstanding intent to file.  An April 2015 letter from the AOJ to the Veteran reflects that an intent to file was received in April 2015.  It was stated that the Veteran indicated that he wanted to file a claim for compensation.  However, the Board's review of the claims file is negative for any such intent to file.  The AOJ should therefore clarify whether any additional documents were received from the Veteran and take any appropriate action to ensure that any missing records are associated with the electronic claims file.

Lastly, the electronic claims folder does not contain a VA Form 646 or equivalent from the NABV.  See 38 C.F.R. § 20.600 (2015) (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The NABV does not have an office at the Board in Washington.  Consequently, the Board finds that a remand is necessary to afford the NABV an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the appellant. 

Accordingly, the case is REMANDED for the following actions:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be associated with his claims file. 

2.  The AOJ should take all appropriate action to ensure that any records, to specifically include an intent to file, received in April 2015 from the Veteran are associated with the Virtual VA and VBMS electronic claims files.

3.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  A letter should also be sent to the Veteran and his representative requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for TDIU due to service connected disabilities disease.  The letter should specifically explain how to establish entitlement to a TDIU due to service-connected disabilities, to include on an extra- schedular basis pursuant to 38 C.F.R. § 4.16(b).  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant education and employment information.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.  

4.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  If the Veteran does not respond, the AOJ should make note of the Veteran's failure to respond in the record. 

5.  Then, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claims folder must be reviewed in conjunction with the examination. All appropriate testing must be performed, and the examiner must fully describe the effects of the service connected disabilities on the Veteran's occupational functioning and daily activities.

The examiner is requested to provide an opinion as to functional and occupational impairment caused solely by the service-connected disabilities (gastritis/IBS, 30%; bowel dysfunction with rectal leakage associated with low back strain with degenerative disc disease, 30%; low back strain with degenerative disc disease, 20%; and right and left lower extremity neuropathy and radiculopathy associated with low back strain with degenerative disc disease, 10% each), considered in combination, with his educational and occupational history, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

6.  Thereafter, readjudicate the issue.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Contact the Veteran's representative in order to obtain a VA Form 646 or other written argument in support of the appellant's appeal.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


